        Case: 4:20-cv-00794-JG Doc #: 92 Filed: 05/26/20 1 of 2. PageID #: 1153




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


CRAIG WILSON, et al.,                             )   CASE NO.: 4:20cv794
                                                  )
                                                  )
                       Petitioners,               )   JUDGE JAMES S. GWIN
                                                  )
                v.                                )
                                                  )
MARK WILLIAMS, Warden of Elkton                   )
Federal Correctional Institution, et al.,         )   RESPONDENTS’ STATUS REPORT
                                                  )
                                                  )
                       Respondents.               )



         Pursuant to the Court’s May 14, 2020 non-document Order, Respondents respectfully

submit the following status report, providing COVID-19 testing data for Federal Correctional

Institution Elkton (“Elkton”), this data includes the main facility and the Federal Satellite Low.

ABBOTT RAPID TESTS

         Abbott Tests for May 22-25, 2020 are as follows:


                                DAILY                       TOTAL (since May 14, 2020)
    TESTS
    PERFORMED                         3                                   701
    POSITIVE                          0                                   10
    NEGATIVE                          3                                   59




1
    One test was invalid on May 19, 2020
      Case: 4:20-cv-00794-JG Doc #: 92 Filed: 05/26/20 2 of 2. PageID #: 1154




MASS TESTING – QUEST DIAGNOSTICS

        The following data is for May 22-25, 2020:

Swabs taken/sent to Quest Diagnostics - 0


                               RESULTS                     TOTAL (since May 11, 2020)
 TESTS
 PERFORMED                         0                                       951
 POSITIVE                         193                                      250
 NEGATIVE                         576                                      733


Respondents note that the report lists more total test results than tests performed. This is because

test swabs were sent to Quest prior the Court’s May 14, 2020, order requiring reporting, but

received after that date.



                                                 Respectfully submitted,

                                                 JUSTIN E. HERDMAN
                                                 United States Attorney

                                            By: /s/ James R. Bennett II
                                                James R. Bennett II (OH #0071663)
                                                Sara E. DeCaro (OH #0072485)
                                                David M. DeVito (CA #243695)
                                                Assistant United States Attorneys
                                                United States Courthouse
                                                801 West Superior Ave., Suite 400
                                                Cleveland, Ohio 44113
                                                216-622-3988 - Bennett
                                                216-522-4982 - Fax
                                                James.Bennett4@usdoj.gov
                                                Sara.DeCaro@usdoj.gov

                                                 Attorneys for Respondents




                                                 2
